DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 2/14/2022. Claims 1, 8 and 15 have been amended. Claims 1-20 are pending in this office action, of which claims 1, 8 and 15 are independent claims.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 2/14/2022, with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
Applicant’s arguments, see pages 10-11, filed 2/14/2022, with respect to the rejection of claims 1-20 under 35 USC 102 have been fully considered but are not persuasive.  
Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant argues:
a.	The prior art fails to teach or suggest “identifying, by applying a rule set to the ontology, a first data source associated by at least a transient relationship with the first object, wherein at least one rule of the rule set specifies a type of the relationship associating the first data source with a type of the first object; “ as recited in claims 1, 8 and 15 (page 10-11). 
	In response to applicant's argument a:  Marzorati teaches in para 0029 that the present invention discloses a few rules to instill swarming behavior into the establishment of group membership in SMS messages or other communication systems (i.e., ontology), with specially coded control messages inside the SMS block (i.e., data source) or its equivalent. This too provides a unique improvement in the technology of interpersonal communication. Additionally, the present invention discloses a mechanism for open and closed swarms to form based on preferences or topics of members within the group. While the present embodiment in one embodiment utilizes SMS/MMS technology, it is envisioned that other means of communication among members may be employed in light of the invention disclosed herein. In this context, members are individuals (2 or more to initiate it) who met the group creation criteria and formed and joined the group. Senders and receivers (i.e., relationship and type) are participants in the group who are referred to by their action (i.e., rule) at that time. Individuals who join the group can send messages or content and receive messages (i.e., transient relation) or content from other swarm members.
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marzorati et al., US 20190158301 A1, (hereinafter “Marzorati”).


As to claims 1,8 and 15,
Marzorait teaches a method, comprising: 
identifying, by a computer system, a first object associated by an ontology with a composite object (Marzorati, para 0030-0031, a group is created when someone selects a list of recipients and sends them a message. Membership into the group (i.e., composite object) is confirmed by a response message to the sender in a timely manner; e.g., 5 minutes. The speed in which the acceptance/reply message is sent defines the time decay parameter (e.g., 100× the response delay=max 500 minutes for a response delay of 5 minutes). The geographical separation between the sender (i.e., a first object) and each confirmed recipient is calculated (e.g., group is circumscribed by a sphere of 100 meter radius) and defines the locus of the group; e.g., within 200 meters. a group is created when two or more willing participants come within certain range and their proximity is automatically detected by the system. Willing participants are those that state in their intention to connect with like-minded individuals. See also para 0099 community cloud as an ontology with a composite object); 
identifying a second object associated by the ontology with the composite object (Marzorati, para 0030-0031, a group is created when someone selects a list of recipients and sends them a message. Membership into the group (i.e., composite object) is confirmed by a response message to the sender in a timely manner; e.g., 5 minutes. The speed in which the acceptance/reply message is sent defines the time decay parameter (e.g., 100× the response delay=max 500 minutes for a response delay of 5 minutes). The geographical separation between the sender and each confirmed recipient (i.e., a second object) is calculated (e.g., group is circumscribed by a sphere of 100 meter radius) and defines the locus of the group); 
identifying, by applying a rule set to the ontology, a first data source associated by at least a transient relationship with the first object (Marzorait, para 0030, a group is created when someone selects a list of recipients and sends them a message. Membership into the group is confirmed by a response message to the sender in a timely manner; e.g., 5 minutes. The speed in which the acceptance/reply message is sent defines the time decay parameter (e.g., 100× the response delay=max 500 minutes for a response delay of 5 minutes. The geographical separation between the sender and each confirmed recipient is calculated (e.g., group is circumscribed by a sphere of 100 meter radius) and defines the locus of the group; e.g., within 200 meters. Alternatively, the group creator may statically select the time decay factor and the locus radius. (i.e., time decay and locus represents rule set), 
wherein at least one rule of the rule set specifies a type of the relationship associating the first data source with a type of the first object (Marzorati, para 0052, FIGS. 3a and 3b illustrate two different geographical representations of group 10 and the group's spatial relation (i.e., type of relation) to one another in accordance with an embodiment of the present invention. With reference to FIG. 3a, the group 10 is located south of the Georgia-Florida line and comprises five (5) members 35, which will referred to as members 35a, 35b, 35c, 35d, 35e with para 0042 for the group profile is augmented to contain the parameter that created the group such as unique group characteristics; e.g., religious affiliations, sport affiliations, social media characteristics (i.e., source)); 
receiving, from the first data source, a first dataset including a first data item specifying a first time identifier and a first geolocation associated with the first object (Marzorati, para 0041 for The profile (anchored by an arbitrary uniqueness identifier) contains the identifier and a version number, the locus (center and radius describe the circular locus) and time decay parameters for the group, as well as a membership list. For each member, the system stores the last known location (taken from the time of last interaction) and timestamp. The profile is updated every time there's a message sent to the entire membership with para 0042 for the group profile is augmented to contain the parameter that created the group such as unique group characteristics; e.g., religious affiliations, sport affiliations, social media characteristics (i.e., source)); 
the group profile is augmented to contain the parameter that created the group such as unique group characteristics; e.g., religious affiliations, sport affiliations, social media characteristics (i.e., source)) , a second dataset including a second data item specifying a second time identifier and a second geolocation associated with the second object (Marzorati, para 0041 for The profile (anchored by an arbitrary uniqueness identifier) contains the identifier and a version number, the locus (center and radius describe the circular locus) and time decay parameters for the group, as well as a membership list. For each member, the system stores the last known location (taken from the time of last interaction) and timestamp. The profile is updated every time there's a message sent to the entire membership with para 0042 for the group profile is augmented to contain the parameter that created the group such as unique group characteristics; e.g., religious affiliations, sport affiliations, social media characteristics (i.e., source)); and 
determining, by applying a rule set associated with the ontology to the first dataset and the second dataset, a geolocation of the composite object and a corresponding time identifier (Marzorati, para 0041 for the profile (anchored by an arbitrary uniqueness identifier) contains the identifier and a version number, the locus (center and radius describe the circular locus) and time decay parameters for the group, as well as a membership list (i.e., composite object). For each member, the system stores the last known location (taken from the time of last interaction) and timestamp. The profile is updated every time there's a message sent to the entire membership (i.e., profile update rules).  

As to claims 2, 9 and 16,
Marzorati teaches determining a geolocation of a second composite object (Marzorati, para 0041 for the system stores the last known location (taken from the time of last interaction) and timestamp. The profile is updated every time there's a message sent to the entire membership); and 
identifying, based on the geolocation of the first composite object and the geolocation of the second composite object, a relationship between the first composite object and the second composite object (Marzorati, para 0042 for the profile may be a “traveling” profile which will add a speed and vector component to the profile to be used in locus intersection calculations to account for drift during transmission delays. In embodiments where implicit formation is allowed, the group profile is augmented to contain the parameter that created the group such as unique group characteristics; e.g., religious affiliations, sport affiliations, social media characteristics).  

As to claims 3, 10 and 17,
Marzorati teaches storing the geolocation of the composite object and the corresponding time identifier in an object database implementing the ontology (Marzorati, para 0041 for the system stores the last known location (taken from the time of last interaction) and timestamp. The profile is updated every time there's a message sent to the entire membership).  
As to claims 4, 11 and 18,
Marzorati teaches receiving a geolocation data request specifying the composite object and transmitting a response specifying the geolocation of the object and the corresponding time identifier (Marzorati, para 0060 for AS with the example provide above with respect to the probability score, here the probability score (PS) is calculated by the distance of each member from center ‘c’ and factoring in each member's response to time to message sent to the members of the group 45. Here, each member is classified into a zone or ring 1-6 and the zone of location is compared to response time for each member to determine the probability score for each member 45a-45j).  

As to claims 5, 12 and 19,
Marzorati teaches the rule set includes a rule for determining a confidence level associated with the geolocation of the object (Marzorati, para 0060 for each member is classified into a zone or ring 1-6 and the zone of location is compared to response time for each member to determine the probability score for each member 45a-45j. Here, the probability score (PS) may be calculated as 1/z+1/t where zone is the zone and t is the time to respond to a message sent to the members of the group. If member 45h (who is in zone 5) respond to a message in 25 minutes, then member 45h may have a probability score of 0.24, while member 45f (who is in zone 4) will have a probability score of 0.29 with the same response time of 25 minutes. Member 45f will have a higher probability score as compared to member 45h given the fact the response time is the same but the distance from center ‘c’ is different).  

As to claims 6, 13 and 20,
Marzorati teaches identifying the association of the first object with the composite object further comprises: determining that the first object is associated with the composite object by a relationship of a type specified by the ontology (Marzorati, para 0042 for the profile may be a “traveling” profile which will add a speed and vector component to the profile to be used in locus intersection calculations to account for drift during transmission delays. In embodiments where implicit formation is allowed, the group profile is augmented to contain the parameter that created the group such as unique group characteristics; e.g., religious affiliations, sport affiliations, social media characteristics).  

As to claims 7 and 14,
Marzorati teaches determining the geolocation of the composite object further comprises: interpolating the geolocation of the composite object at a time frame between a first time identified by the first time identifier and a second time identified by the second time identifier (Marzorati, para 0045 for the group may be created with a series of invite/accept/confirm handshake messages, after having an established intersection of interests and locations. With reference to FIG. 2, the system will operate a standby loop 210 of sent and received messages which may take the form of a broadcast beacon. If the system receives a broadcast beacon 210 from a potential member 60 at step 220, the system processes the interests or profile for the potential member 60 at step 230 and determines whether there are common interests or features among different potential members 60 at step 240. If there are common interests, then the system processes the location of the potential members 60 at step 250. If the potential members 60 are within a predetermined locus or radii as determines at step 260, then the system initiates at step 270 the explicitly group creation methodology set form with respect to FIG. 1 and described above).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Hassan et al.  (US 20150100589 A1) discloses techniques for location source ranking for determining device location. A location source generally refers to a source of position information (e.g., GPS coordinates, latitude and longitude, street addresses, and so forth) that can be used to determine a geographical location of a device. According to one or more embodiments, location sources and/or combinations of location sources can be ranked based on various criteria. Thus, when a location is requested for a particular device, a highest ranking available location source or combination of location sources can be selected to determine a location of the device. Location source rankings, for instance, can be maintained on a client device and/or via a remote location-related service. According to various embodiments, a location of a device can be determined to enable emergency assistance to be provided at the location.  
The reference Schickel-Zuber et al. (US 20080010272 A1) discloses methods of inferring user preferences using ontologies use ontology structure based similarity and an inference mechanism in defining ontology filtering (OF). Items are recommended to users by identifying items that the users may prefer, but may not have been aware of. This is performed by computing personalized scores for concepts and selecting an instance having a highest score.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



2/25/2022

/NARGIS SULTANA/Examiner, Art Unit 2164         

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164